March 12, 2010


Mr. Reagan W. Simpson
King & Spalding LLP
401 Congress Avenue
Suite 3200
Austin, TX 78701
Mr. Dee J. Kelly Jr.
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102

RE:   Case Number:  07-0541
      Court of Appeals Number:  02-04-00242-CV
      Trial Court Number:  03-05-379

Style:      TXI TRANSPORTATION COMPANY, ET AL.
      v.
      RANDY HUGHES, ET AL.

Dear Counsel:

      Today the Supreme Court of  Texas  issued  an  opinions  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Allen Linn       |
|   |Williamson           |
|   |Ms. Stephanie        |
|   |Robinson             |
|   |Ms. Cristy Fuqua     |